Citation Nr: 0720602	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1942 through 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg. Florida, which denied the veteran's claim for 
service connection for tinnitus.  The Regional Office (RO) 
received a notice of disagreement in January 2004, and a 
statement of the case (SOC) was issued in April 2004.  A 
substantive appeal was received in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In February 2003, the RO received a medical statement in 
support of the veteran's claim which discussed both hearing 
loss and tinnitus.  The RO properly treated this as an 
implied claim for tinnitus and a VA examination was conducted 
in June 
2003.  The examiner wrote, "Veteran denied tinnitus."  
Based on this examination, the RO issued a rating decision 
denying the veteran's claim in June 2003.  In a January 2004 
statement, the veteran disagreed with the denial, explaining 
that he believed the examiner told him his tinnitus was 
related to noise exposure during his service.  A second VA 
examination was conducted in March 2004, and again the 
examiner wrote, "Veteran denied tinnitus."  The veteran 
disagreed with this statement and filed VA Form 9.  The 
veteran is providing conflicting information as to whether he 
does or does not suffer from tinnitus.  He may be confused as 
to how the disorder is actually defined and as to the signs 
and symptoms by which it manifests itself.



The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In April 2003, 
the RO issued a letter which notified the veteran of the 
enactment of VCAA, but this letter did not discuss the 
veteran's claim for service connection for tinnitus.  The RO 
also issued a VCAA letter in June 2006, which explained 
disability ratings and effective dates, but it contained no 
reference to the claim for service connection for tinnitus.

The veteran should be provided with additional notice under 
VCAA and afforded a new VA examination.

The veteran is hereby advised that, when an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the AMC/RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2006).  The notice should include an 
explanation as to the information or 
evidence needed to determine an 
disability rating and effective date 
for the tinnitus claim specifically.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of record, 
including VA treatment records, and especially 
evidence pertinent to a current diagnosis of 
tinnitus, such as medical records from private 
audiologists. 

3.  When the above development is completed 
and any available evidence identified by the 
veteran is obtained, the entire claims file 
must be made available to and pertinent 
documents therein, including service medical 
records and private medical records, reviewed 
by an appropriate VA examiner.  The veteran 
should then be accorded an appropriate VA 
audiological examination in order to determine 
the appropriate diagnosis and etiology.  The 
report of examination should include a 
detailed account of the examination for 
tinnitus.  The examiner should ask the veteran 
about every specific symptom of tinnitus and 
whether he suffers from those symptoms 
intermittently or constantly.

If the examiner determines a diagnosis of 
tinnitus is appropriate, the examiner should 
offer an opinion as to the medical 
probability, i.e., whether it is "more likely 
than not" (meaning likelihood greater than 50 
percent), "at least as likely as not" (meaning 
likelihood of at least 50 percent), or "less 
likely than not" or "unlikely" (meaning that 
there is a less than 50 percent likelihood), 
that the veteran's tinnitus is the result of 
noise exposure in service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it. The 
examiner should provide a complete rationale 
for any opinion provided.

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran and 
his representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

